tcmemo_2010_243 united_states tax_court assured source inc a michigan corporation petitioner v commissioner of internal revenue respondent docket no 4658-09l filed date joseph falcone for petitioner rebecca m clark for respondent memorandum opinion paris judge on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination which sustained respondent’s proposed levy to collect petitioner’s assessed liabilities for trust fund recovery penalties for tax periods ending march june and date the parties stipulate that the only issue for decision is whether respondent abused his discretion by refusing to consider collection alternatives during a collection_due_process cdp hearing when petitioner was not in compliance with all of its tax_return filing_requirements on the date of the cdp hearing background this case has been submitted under rule the facts and exhibits have been stipulated and are incorporated herein by reference at the time the petition was filed petitioner’s mailing address was in troy michigan petitioner a holding_company of several limited_liability companies that engaged in employee_leasing and the responsible_party in this case is a delaware corporation with its principal_place_of_business in michigan on date respondent sent to petitioner a letter trust funds recovery penalty letter informing petitioner of his intent to assess against it trust fund recovery penalties under sec_6672 because of its failure to withhold and pay employment_taxes of one of its subsidiaries assured source national l l c asn for the 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 2the court notes that asn was the employer in this case petitioner is the responsible_party for asn first three quarters of the letter gave petitioner days to file a protest of the proposed assessments of the penalties petitioner failed to file a protest and the penalties were assessed on date respondent sent to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with respect to the assessed penalties on date petitioner timely filed a form request for a collection_due_process or equivalent_hearing in which it stated that its liabilities for the penalties had been paid through voluntary payments it had submitted a request for abatement on form_843 claim_for_refund and request for abatement and the collection activity had been stayed on date the settlement officer so sent to petitioner a letter which scheduled a telephone cdp hearing and also informed petitioner that it had to provide a form 433-b collection information statement for businesses if it wanted to be considered for any collection alternatives petitioner was also given an opportunity to identify and substantiate any 3the record reflects that during or before september of petitioner voluntarily sent to the irs checks for dollar_figure each in partial payment of its outstanding trust fund liabilities however as of date when the case was submitted to the court the balance of the trust fund liability for the tax period ending date was dollar_figure plus interest for the tax period ending date was dollar_figure plus interest and for the tax period ending date was dollar_figure plus interest payments of the penalty assessments and was offered a face-to- face hearing petitioner submitted to the internal_revenue_service irs a form_843 claim_for_refund and request for abatement however petitioner failed to submit the required bond with that form consequently respondent did not process the claim on date petitioner requested a postponement of the cdp hearing as it was working on an installment_agreement with a revenue_officer ro the so sent petitioner a letter by facsimile rescheduling the hearing for date and confirming her conversation with petitioner that if it could work out an arrangement with the ro petitioner would withdraw the request for a cdp hearing the letter also informed petitioner that in order for the so to consider any collection alternatives she needed before the hearing a copy of petitioner’s form_1120 u s_corporation income_tax return for tax_year and form 433-b with all the required attachments such as bank and loan statements on date petitioner contacted the so to request another postponement of the cdp hearing because it was still working with the ro on an installment_agreement the so reminded petitioner that by date the date on which the hearing was to take place it had to provide the requested financial information and a form_1120 for tax_year otherwise it would not be considered for collection alternatives on date a telephone cdp hearing was held between the parties however petitioner had submitted neither the requested financial information nor a form 433-b to the so by that date in addition petitioner had yet to file a form_1120 for tax_year on date respondent mailed to petitioner the notice_of_determination upholding the proposed levy to collect the penalty assessments for the tax periods at issue petitioner timely filed a petition with this court on date a standard of review discussion under sec_6331 if a person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax by levy upon all property and rights to property belonging to such person a taxpayer may appeal the proposed levy to the irs under sec_6330 by requesting an administrative hearing if the hearing culminates in an adverse determination the taxpayer 4while petitioner’s form_1120 for tax_year was originally due on date petitioner was granted an extension to file it on or before date on date petitioner faxed an unsigned copy of the form_1120 for tax_year to the so petitioner did not file its form_1120 for tax_year which showed no income_tax due until date is afforded the opportunity for judicial review of the determination in the tax_court pursuant to sec_6330 petitioner seeks review of respondent’s determination where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 the court has described review for abuse_of_discretion as entailing an inquiry whether the determination is arbitrary capricious clearly unlawful or without sound basis in fact or law see 112_tc_19 b abuse_of_discretion petitioner contends that respondent’s refusal to consider a collection alternative because petitioner had not filed its income_tax return was unreasonable and an abuse_of_discretion the irs’ decision not to process an offer-in-compromise or other proposed collection alternative from a taxpayer who has not filed all required tax returns is generally not an abuse_of_discretion see 129_tc_107 collier v commissioner tcmemo_2004_171 the parties stipulated that the basis for denying the collection alternatives was petitioner’s failure to comply with the filing_requirements the parties further stipulated that petitioner failed to become compliant with its filings during the cdp hearing the record reflects that during the course of the hearing the so repeatedly advised petitioner that in order for collection alternatives to be considered it had to file its overdue corporate_income_tax return for tax_year which was due_date and submit on form 433-b sufficient financial information to permit its ability to pay the trust fund penalty assessment to be evaluated petitioner however failed to submit the form_1120 for tax_year until date--more than days after the issuance of the notice_of_determination see 125_tc_301 the dilatory submission of a tax_return in no respect supports petitioner’s claim that the so abused her discretion affd 469_f3d_27 1st cir nor did petitioner submit the requisite financial information to the so consequently this court finds that respondent did not abuse his discretion by declining to entertain a collection alternative during the hearing c balancing test under sec_6330 on brief petitioner also contends that respondent abused his discretion because the so failed to engage in an analysis of whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary under sec_6330 irs guidelines require a taxpayer to be current with filing and payment requirements to qualify for an installment_agreement internal_revenue_manual pt f date the court has many times upheld as within his discretion the commissioner’s decisions not to process offers-in-compromise or other proposed collection alternatives from taxpayers who have not filed all required tax returns see eg collier v commissioner supra londono v commissioner tcmemo_2003_99 ashley v commissioner tcmemo_2002_286 petitioner has offered no explanation for its delinquent filing of its corporation income_tax return for despite being provided with opportunities to do so petitioner did not comply with the so’s requests to file that return and to submit the financial information needed for the so to entertain a reasonable collection alternative because petitioner was not in compliance with its filing_requirements and submitted no financial information this court finds that respondent did not abuse his discretion in declining to consider collection alternatives nor in determining to proceed with the levy to collect petitioner’s outstanding liabilities for trust fund assessments to reflect the foregoing decision will be entered for respondent
